COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 JOSE CARDONA,                                                No. 08-13-00207-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            243rd District Court
                                               §
 T & T STAFF MANAGEMENT, INC.                               of El Paso County, Texas
 AND MARTINEZ BROTHERS                         §
 CONTRACTORS, L.L.C.,                                           (TC # 2010-3328)
                                               §
                       Appellees.
                                               §

                                       JUDGMENT

       The Court has considered this cause on Appellees’ motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed for want of jurisdiction, in

accordance with the opinion of this Court. We therefore dismiss the appeal. We further order

Appellant to pay all costs of this appeal. We further order that this decision be certified below

for observance.

       IT IS SO ORDERED THIS 2ND DAY OF OCTOBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.